—Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 23, 1993, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
The Board found that claimant, a psychiatric rehabilitation specialist, knowingly violated the employer’s policy prohibiting the release of employer-related information to the media without authorization. The Board also found that the policy was reasonable and that claimant’s knowing violation was not justified. Accordingly, the Board ruled that claimant’s actions constituted misconduct disqualifying him from receiving unemployment insurance benefits. Insofar as the Board’s decision is supported by substantial evidence, it must be upheld. Claimant’s remaining contentions on this appeal have been considered and rejected for lack of merit.
Cardona, P. J., Mikoll, Mercure, White and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.